The action is by plaintiff, a practical nurse, to recover for injuries suffered while accompanying to the hospital a woman who had taken her daughter to the hospital and left her there as a patient. On the way out plaintiff fell, due to the old, worn, defective and slippery condition of the linoleum in one of the corridors. (See 265 N. Y. 658.) The defendant claims exemption from liability on the ground that it is a charitable corporation. Judgment for plaintiff unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ.